DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2021/0029841 in view of Lee 2015/0230349.
Regarding claim 1, Kim discloses a display device (Fig 1) comprising: a display panel (430); a first digitizer layer disposed on the display panel (432 including 434, 4311 on left side par 0076, Fig 4b); a second digitizer layer disposed on the display panel (432 including 434, 4311 on left side par 0076, Fig 4b) and separated from the first digitizer layer (separated by portion ‘H3’ Fig 4b), a first plate member (110) disposed on the first digitizer layer (110 indirectly disposed on first digitizer Fig 8); and a second plate member (120) disposed on the second digitizer layer (110 indirectly disposed on first digitizer Fig 8). 
Kim discloses the claimed invention except wherein each of the first plate member and the second plate member includes a plurality of plate portions and one or more hinge portions configured to rotatably connect the plurality of plate portions to each other.
 Lee however teaches wherein a plate member (111) includes a plurality of plate portions (113) and one or more hinge portions (hinge portion connecting portions 111 and 113—not labelled Fig 3a) configured to rotatably connect the plurality of plate portion to each other (as depicted Figs 3c, 3d). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plate members of Kim to include a plurality of plate portions and one or more hinges, as taught by Lee, in such a manner that either the first plate member or the second plate member, the latter of which for example, may overlap with the other member, i.e., the first plate member, in order to cover and protect the predetermined distance between the first and second plate member from damage when they are in the folded position as depicted in Fig 8—Kim, thereby improving reliability.
Regarding claim 13, Kim in view of Lee discloses the display device of claim 1, further comprising a first base member (451) disposed on the first plate member (Fig 8) and a second base member (452) disposed on the second plate member (Fig 8), wherein each of the first base member and the second base member includes an inclined surface on which the plate portion is seated when the display device is folded (Fig 8).
Regarding claim 14, Kim in view of Lee discloses display device of claim 1, further comprising a connection member (460) connecting an end portion of the first plate member and an end portion of the second plate member to cover a gap between the first plate member and the second plate member (Fig 4b of Kim).
Regarding claim 15, Kim discloses a display device (Abstract) comprising: an integral member (453, Fig. 4B) disposed in a folding area (H3, Fig 4B), a first non-folding area (H1) connected to one side of the folding area (Fig 4b), and a second non-folding area (H2) connected to another side of the folding area (Fig 4b); a first separable member (450) disposed on the integral member (Fig 4b) and located in the first non-folding area (Fig 4b); a second separable member (452) disposed on the integral member (Fig 4b), located in the second non-folding area (Fig 4b), and separated from the first separable member (Fig 4b), a first plate member (110) disposed on the first separable member (Fig 8), and a second plate member (120) disposed on the second separable member (Fig 8).
 Kim discloses the claimed invention except wherein each of the first plate member and the second plate member includes a plurality of plate portions and one or more hinge portions configured to rotatably connect the plurality of plate portions to each other.
 Lee however teaches wherein a plate member (111) includes a plurality of plate portions (113) and one or more hinge portions (hinge portion connecting portions 111 and 113—not labelled Fig 3a) configured to rotatably connect the plurality of plate portion to each other (as depicted Figs 3c, 3d). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plate members of Kim to include a plurality of plate portions and one or more hinge, as taught by Lee, in such a manner that either the first plate member or the second plate member, the latter of which for example, may overlap with the other member, i.e., the first plate member, in order to cover and protect the predetermined distance between the first and second plate member from damage when they are in the folded position as depicted in Fig 8—Kim, thereby improving reliability.
Regarding claim 20, Kim discloses a display device (Abstract) having a folding area (H3 Fig 4b), a first non-folding area (H1) disposed on one side of the folding area (Fig 4b), and a second non-folding area (H2) disposed on another side of the folding area (Fig 4b), the display device comprising a display panel (430) disposed in the first non-folding area, the folding area, and the second non-folding area (Fig 4b); a first digitizer layer disposed in the first non-folding (432 including 434, 4311 on left side par 0076, Fig 4b) are and overlapping the display panel in a thickness direction of the display device (Fig 4b); a second digitizer layer (432 including 434, 4311 on right side par 0076, Fig 4b) that is disposed in the second non-folding area (Fig 4b), overlaps the display panel in the thickness direction (Fig 4b), and is separated from the first digitizer layer (Fig 4b); a first plate member (110) disposed in the first non-folding area and overlapping the first digitizer layer in the thickness direction (Fig 8); and a second plate member (120) disposed in the second non-folding area and overlapping the second digitizer layer in the thickness direction (Fig 8). 
Kim discloses the claimed invention except wherein each of the first plate member and the second plate member includes a plurality of plate portions and a plurality of hinge portions disposed between the plurality of plate portions.
Lee however teaches wherein a plate member (111) includes a plurality of plate portions (113) and one or more hinge portions (hinge portion connecting portions 111 and 113—not labelled Fig 3a) disposed between the plurality of plate portions (as depicted Figs 3c, 3d).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plate members of Kim to include a plurality of plate portions and one or more hinge, as taught by Lee, in such a manner that either the first plate member or the second plate member, the latter of which for example, may overlap with the other member, the first plate member, in order to cover and protect the predetermined distance between the first and second plate member from damage when they are in the folded position as depicted in Fig 8—Kim, thereby improving reliability.

Allowable Subject Matter
Claims 2-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 2 recites: The display device of claim 1, wherein, when the display device is folded, at least one plate portion of the plurality of plate portions rotates in a direction different from a direction in which the remaining plate portions other than the at least one plate portion of the plurality of plate portions rotate. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Claim 3 recites: The display device of claim 1, wherein the first plate member includes a first plate portion, a second plate portion having one end rotatably connected to one end of the first plate portion, and a third plate portion having one end rotatably connected to another end of the second plate portion, and the second plate member includes a fourth plate portion, a fifth plate portion having one end rotatably connected to one end of the fourth plate portion, and a sixth plate portion having one end rotatably connected to another end of the fifth plate portion. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record. * Claims 4-12 depend directly from claim 3 and is therefore allowable for at least the same reasons.
Claim 16 recites: The display device of claim 15, wherein the first plate member includes a first plate portion, a second plate portion having one end rotatably connected to one end of the first plate portion; and a third plate portion having one end rotatably connected to another end of the second plate portion, and the second plate member includes a fourth plate portion, a fifth plate portion having one end rotatably connected to one end of the fourth plate portion, and a sixth plate portion having one end rotatably connected to another end of the fifth plate portion. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 17 recites: The display device of claim 15, wherein the integral member includes a display panel, the first separable member includes a first digitizer layer, and the second separable member includes a second digitizer layer. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record. * Claims 18-19 depend directly from claim 17 and is therefore allowable for at least the same reasons. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Tatsuno 2022/0129094, Figs 6a,6b; Lee 2022/0075411 Fig 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                November 5, 2022